MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Sep 13 2017, 9:28 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Keith A. Hoglund                                         Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana

                                                         Aaron T. Craft
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keith A. Hoglund,1                                       September 13, 3017
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         90A02-1703-SC-731
        v.                                               Appeal from the Wells Superior
                                                         Court
Michael Lautzenheiser, Sr., and                          The Honorable Robert R.
Kenton Kiracofe,                                         McCallen III, Special Judge
Appellees-Defendants.                                    Trial Court Cause No.
                                                         90D01-1703-SC-71




1
 Hoglund lists himself as “Keith A. Hoglund ex rel. KEITH A. HOGLUND©” and “Keith Hoglund,
Secured Party/Creditor Authorized Representative/Attorney-In-Fact in behalf of KEITH HOGLUND,©
DEBTOR” on the cover page of his brief. Appellant’s Brief at 1.

Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017        Page 1 of 7
      Brown, Judge.


[1]   Keith A. Hoglund appeals the dismissal of his small claims notice of claim. We

      affirm.


                                      Facts and Procedural History

[2]   On March 1, 2017, Hoglund filed a Verified Notice of Small Claim in the Wells

      Superior Court against Michael W. Lautzenheiser Sr., Kenton Kiracofe, and

      “et al. (to be determined).” Appellant’s Appendix at 37. Hoglund asserted that

      “[t]he circumstance which brought about the loss is (A Tax recovery Issue)”,

      and that the “extent of the loss is: Loss of Liberty re: to fraud and non-

      disclosure, unjust enrichment by the Official(s) named herein, based on the

      Claimant’s Source and Origin. (Cestui Que Vie Trust) Note * IC § 30 et seq.

      (Trusts and Fiduciaries).” Id. He alleged that the amount of damages sought

      was “United States Dollars Value listed @ Six Million Nine Hundred Eighty

      Four Thousand, Seven Hundred and Seventy dollars ($6,984,770 est.[2]) in a

      deferred debt unknown to the Claimant, Revenue in International Monetary

      Units (negative numbers, based on accrual accounting, qualifying as a ‘small

      claim’).” Id.


[3]   On March 6, 2017, the court dismissed the case for failure to state a claim upon

      which relief can be granted. On March 17, 2017, Hoglund filed a Claimant’s



      2
       In a footnote, Hoglund stated: “A felony = 40,000 * 3 (bid, performance, payment bonds) = 120,000 * 50
      years = 6,000,000.00 Incarceration Rate $53.96 per day *365 = $19,695.40*50 years=$984,770.” Appellant’s
      Appendix at 37.

      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017     Page 2 of 7
      Reply to Order Dismissing Cause of Action requesting the court to disregard its

      order to dismiss. On March 23, 2017, the court denied his requested relief. On

      March 29, 2017, Hoglund filed a Notice of Default. On March 30, 2017, the

      court noted that the cause had been dismissed on March 6, 2017, and default

      was improper. That same day, Hoglund filed a notice of appeal.


                                                   Discussion

[4]   Initially, we observe that Hoglund is proceeding pro se. Such litigants are held

      to the same standard as trained counsel and are required to follow procedural

      rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

      This court will not “indulge in any benevolent presumptions on [their] behalf,

      or waive any rule for the orderly and proper conduct of [their] appeal.” Ankeny

      v. Governor of State of Ind., 916 N.E.2d 678, 679 n.1. (Ind. Ct. App. 2009)

      (citation omitted), reh’g denied, trans. denied.


[5]   Hoglund’s statement of issues provides:

              This matter was to be docketed as a small claim based on set-off
              (closing of escrow of the cause by 1096/1099 O.I.D.) The matter
              was created under 90C01-0605-FA-1 in Wells County, Indiana
              underwritten based on my implied consent to any/all
              presentments by Kenton Kiracofe and Michael Lautzenheiser Sr.
              et al. for acceptance of their charging information, when I never
              was in agreement to the drafting of instruments based on my
              source and origin. I had requested disclosure pursuant to the
              presentments on January 20, 2017 and February 3, 2017, made
              respectively. As such, the parties named as Respondent(s) have
              dishonored me, saying that I am not entitled to any disclosure or
              relief: Hence the reason for this action.

      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017   Page 3 of 7
      Appellant’s Brief at 5. Hoglund does not cite to the record in his Statement of

      Facts. See Ind. Appellate Rule 46(A)(6) (providing that the Statement of Facts

      “shall be supported by page references to the Record on Appeal or Appendix in

      accordance with Rule 22(C).”).


[6]   In his argument section, Hoglund asserts that “[t]his ‘small claim’ action

      enables Claimant(s) to obtain enforcement of the Federal Tax form 1099 OID

      issue, because that filing is voluntary and it defines the small claim issue as a

      tax, requested to return to source.” Appellant’s Brief at 7. Hoglund defines

      “source” as “a mutual fund held by the Respondent(s) and that mutual fund

      was purchased with a BLOCKED GRANT that used my foreign credit blocked

      therein to enable Respondent(s) to assume the use of these funds in a true bill

      against me,” and he asserts that “[t]hese mutual funds are the derivatives used

      to finance the IMF and are the ‘source’ the 1099 instructions refer to.” Id. at 7

      n.1. He asserts that the amount claimed of $6,984,770 is not for a monetary

      judgment but is claimed in a “deferred debt (location unknown to the

      Claimant); this is due to the lack of full disclosure by the Respondent(s) named

      herein.” Id. at 8. The section of his brief titled “ARGUMENT” does not

      contain a standard of review or any citations to authority. Id. at 7. See Ind.

      Appellate Rule 46(A)(8) (providing that “[e]ach contention must be supported

      by citations to the authorities, statutes, and the Appendix or parts of the Record

      on Appeal relied on, in accordance with Rule 22,” and that “[t]he argument

      must include for each issue a concise statement of the applicable standard of

      review”).


      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017   Page 4 of 7
[7]   In the section of his brief titled “IN SUMMARY,” Hoglund cites United States v.

      Kis, 658 F2d 526 (7th Cir. 1981), cert. denied, for the proposition that no more

      than affidavits are necessary to make a prima facie case. 3 Appellant’s Brief at 9.

      He also cites Ind. Small Claims Rule 10(B) and appears to request default

      judgment because the respondents failed to respond to the claim in the

      summons. He also requests in part that “escrow be closed/Poll

      Settlement/Accord and Satisfaction/Closure/ Discharge of Cause no. 90C01-

      0605-FA-1,” that “a writ of body attachment should be applied and arrest be

      made (due to Respondent(s) contempt of Court),” and that he should be

      released because he is “being held unjustly as a surety without full disclosure.”

      Id. at 10.


[8]   Lautzenheiser and Kiracofe (the “Appellees”) argue that the legal theory

      supporting Hoglund’s claim is unclear, he has waived any and all issues by

      failing to provide a cogent argument supported by legal authority, he lacks

      standing to sue them because their alleged refusal to complete his fraudulent tax

      documents did not cause him any legally cognizable injury, the defendants are

      entitled to absolute prosecutorial immunity, the small claims court lacked

      authority to grant Hoglund release from prison, and he is not entitled to default

      judgment.4




      3
       Hoglund appears to be citing Kis for the statement that “[a]ffidavits alone should therefore certainly be
      sufficient to prove a prima facie case in summons enforcement proceedings.” Kis, 658 F.2d 526, 536 n.28.
      4
        The Appellees state that Hoglund is currently serving a fifty-year sentence for child molesting as a class A
      felony and that this court affirmed the denial of his petition for post-conviction relief. See Appellee’s Brief at

      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017               Page 5 of 7
[9]   To the extent Hoglund fails to cite to relevant authority or relevant portions of

      the record or develop an argument with respect to the issues he attempts to raise

      on appeal, those arguments are waived. See Loomis v. Ameritech Corp., 764

      N.E.2d 658, 668 (Ind. Ct. App. 2002) (holding argument waived for failure to

      cite authority or provide cogent argument), reh’g denied, trans. denied. To the

      extent he cites Ind. Small Claims Rule 10(B) and argues that the trial court

      erred in not granting his request for default judgment, he does not develop an

      argument that he properly filed the notice of default following the dismissal of

      the case. We also observe that Ind. Small Claims Rule 10(B) provides that

      under certain circumstances the court may render default judgment where, in

      part, “[t]he plaintiff has a prima facie case.”5 We cannot say that Hoglund has

      developed a cogent argument that he had presented a prima facie case.




      8 (citing Hoglund v. State, 962 N.E.2d 1230 (Ind. 2012); Hoglund v. State, No. 90A02-1503-PC-182 (Ind. Ct.
      App. February 5, 2016)). They also state that Lautzenheiser is the former Wells County Prosecutor and that
      Kiracofe was the deputy prosecutor who prosecuted Hoglund for child molesting.
      5
          Ind. Small Claims Rule 10(B) provides:
                 If the defendant fails to appear at the time and place specified in the notice of claim, or for
                 any continuance thereof, the court may enter a default judgment against him. Before
                 default judgment is entered, the court shall examine the notice of claim and return thereof
                 and make inquiry, under oath, of those present so as to assure the court that:

                          (1) Service of notice of claim was had under such circumstances as to establish a
                          reasonable probability that the defendant received such notice;
                          (2) Within the knowledge of those present, the defendant is not under legal
                          disability and has sufficient understanding to realize the nature and effect of the
                          notice of claim;
                          (3) Either (a) the defendant is not entitled to the protections against default
                          judgments provided by the Servicemembers Civil Relief Act, as amended (the
                          “Act”), 50 U.S.C. appx. § 521, or (b) the plaintiff has filed with the court,
                          subscribed and certified or declared to be true under penalty of perjury, the
                          affidavit required by the Act (i) stating whether or not the defendant is in military
                          service and showing necessary facts to support the affidavit; or (ii) if the plaintiff is
                          unable to determine whether or not the defendant is in military service, stating

      Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017                   Page 6 of 7
                                                      Conclusion

[10]   For the foregoing reasons, we affirm the small claims court.


[11]   Affirmed.


       Najam, J., and Kirsch, J., concur.




                        that the plaintiff is unable to determine whether or not the defendant is in military
                        service; and
                        (4) The plaintiff has a prima facie case.

               After such assurance, the court may render default judgment and, upon entering such
               judgment, shall assess court costs against the defendant.



       Court of Appeals of Indiana | Memorandum Decision 90A02-1703-SC-731 | September 13, 2017            Page 7 of 7